DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the REMARKS filed on 23 FEBRUARY 2021, Applicant has amended Claims 1-4 and has cancelled original Claims 5-23.  Claims 24-34 have been added. 
Current pending claims are Claims 1-4 and 24-34 and are considered on the merits below. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 23 FEBRUARY 2021, with respect to some of the objection to the DRAWINGS, the claim objections, the 112(b) rejections and the art rejections have been fully considered and are persuasive.  The some of the objection to the DRAWINGS, the claim objections, the 112(b) rejections and the art rejections has been withdrawn. 
The 112(b) rejections are withdrawn because Applicant has cancelled Claims 5-23.  
Response to Arguments
Applicant’s arguments, see REMARKS, filed 23 FEBRUARY 2021, with respect to the art rejections in the previous Office Action have been fully considered and are persuasive.  The art rejection of the previously pending claims has been withdrawn. 
In response to the Applicant’s assertion regarding the GRIER reference, the applied reference teaches a uniquely identifying fluid phase products by endowing them with fingerprints composed of dispersed colloidal particles.  Encoded information is then recovered by high-speed analysis of holographic microscopy images of the dispersed particles.  
The GRIER reference does not teach or suggest the claimed colloidal particle shapes consisting essentially of …spherical, prismatic and polyhedral shapes.  The aesthetic design changes or the change in shape of the hard-bodies colloidal particles is not an obviousness type preference as it does in fact have patentable weight for the authentication code.  Where the shapes of the hard-bodied colloidal particles are ‘consisting essentially of’ limits the scope of the claim to the specified shape.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: character 1010, mentioned in (0178, 0181) should be included in Figure 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1010” has been used to designate both mapping section (0178), mapping channels (0181) and nanochannel (0181).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1011” has been used to designate both mapping section (0178) and alignment holes (0181).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In (0153), characters 601, 602, 603 have been described as DNA strands and in (0154), characters are also described as set of colloids 601, 602, 603.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 24-26 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said composition" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 1, the preamble recites ‘composition of matter’, while in line 4, there is only mention of ‘said composition’.  
Claim 2 recites the limitation "said mixture" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "said diverse colloidal particles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear to the Examiner if the "said diverse colloidal particles" is the same or different than the recited "said diverse hard-bodied colloidal particles" mentioned in Claim 1.
Claim 2 recites the limitation "said solvent solution" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "said colloidal particles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear to the Examiner if the "said colloidal particles" is the same or different than "different colloidal particles" in Claim 2 or "said diverse hard-bodied colloidal particles" mentioned in Claim 1.
Claim 4 recites the limitation "said colloid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear to the Examiner if the "said colloid" in line 2 is in reference to "said colloidal particles" in Claim 3, "said diverse colloidal particles" in Claim 2 or "said diverse hard-bodied colloidal particles" mentioned in Claim 1.
Claim 2-4 recites the limitation "composition" in the preamble.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 1, the preamble recites ‘composition of matter’, while in Claims 2-4, the preamble is ‘composition’.  
Claim 24 recites the limitation "the diameters" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation ‘100 .mu.m’ in line 2.  It is unclear if the units should be ‘m’ or something different.  Clarification is requested. 
Claim 25 recites the limitation "the hard-bodied colloidal particles" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear to the Examiner if the "the hard-bodied colloidal particles" in line 1 is in reference to "said diverse hard-bodied colloidal particles" in Claim 1.
Claim 26 recites the limitation "the nucleotide-based polymer particles" in line 4 and line 7.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear to the Examiner if the "the nucleotide-based polymer particles" is the same or different than the "the nucleotide-based polymeric particles" previously mentioned in line 2. 
Claim 30 recites the limitation "the nucleotide-based polymer particles" in line 7 and 8.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear to the Examiner if the "the nucleotide-based polymer particles" is the same or different than the "the nucleotide-based polymeric particles" previously mentioned in line 5. 
Dependent claims follow the same reasoning. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797